Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 05/04/2021.
3.	Claims 2, 4, 28 and 30 are cancelled, and claims 1, 3, 5-17, 27, 29, and 31-35 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 112
4.	The 35 U.S.C. 112, second paragraph rejections made in the prior Office action are withdrawn.  

  Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1, 3, 5-17, 27, 29, and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 27, 29 and 35 are directed to the abstract idea of generating tasks based on rules to be completed upon the occurrence of an event as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mere recitations of automatic resource ownership recommendation and assignment functionalities based on resource 
	Claims 1, 3, 17, 27, 29 and 35 recite the features of  “an automatic resource ownership assignment system comprising resource ownership indicators definition functionality operative to allow an operator of said system to define resource ownership indicators; automatic resource ownership recommendation functionality operative to provide to at least one user of said at least one system resource, a recommendation to assign ownership of said at least one system resource to a potential owner, based on said resource ownership indicators; and automatic resource ownership assignment functionality which, responsive to predetermined at least partial approval of said at least one recommendation by said at least one user and approval of said at least one recommendation by said potential owner, is operative to automatically assign ownership of said at least one system resource to said potential owner."  These features describe the general concept of generating tasks based on rules to be completed upon the occurrence of an event which correspond to concept identified as abstract ideas by the courts, such as the United States District of Delaware decision in the case Accenture Global Services, GMBH and Accenture LLP v. Guidewire Software, INC, (Decided on September 5, 2013).  In this decision and like the claims in the instant application, the claim related to that of generating tasks based on rules and complete the task upon the occurrence of an event.  The concept described in claims 1, 3, 17, 27, 29 and 35 are not meaningfully different than the data processing concept found by the court to be abstract idea.  As such, the features of processing data in claims 1, 3, 17, 27, 29 and 35 constitute abstract idea.
	Dependent claims further recite the steps of adding more conditions to the ‘rule’ in order to complete the task under certain rules without amounting to a significantly more than the 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims in the court decision and like that of the instant application comprise the limitations related to generic computer components and amount to mere instruction to implement the abstract idea on a computer.  Therefore, the claims were held not to amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1, 3, 5-17, 27, 29, and 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2007/0143859 (hereinafter Ogi) in view of U.S. 2005/0086268 (hereinafter Rogers), and further in view of U.S. 2006/0277184 (hereinafter Faitelson).

Regarding claims 1, 3 and 17, Ogi discloses an automatic resource ownership assignment system, said system comprising at least one processor and a non-transitory tangible computer-
resource ownership indicators (i.e., an Access Control List) definition functionality operative to allow an operator of said system to define resource ownership indicators for at least one system resource ([0015-0016 & 0019]; “ACLs indicating the details of the access rights granted to each user or group);
automatic resource ownership recommendation (i.e., an assignment) functionality operative to provide, to at least one user said at least one system resource ([0020-0023]; the account comparator ascertains the matching); and
automatic resource ownership assignment functionality which, responsive to predetermined at least partial approval of said at least one recommendation by said at least one user and approval of said at least one recommendation by said at least one user and approval of said at least one recommendation by said potential owner, said ownership of said at least one system resource comprising responsibility for managing access permissions to said at least one system resource ([0021-0024]; presenting candidates who were previously authorized to access the document owned by the user; the user specifies which candidate to assign the access right).
Ogi does not explicitly disclose the features of wherein a recommendation to assign ownership of said at least one system resource to a potential owner, based on said resource ownership indicators; and automatically assign ownership of said at least one system resource to said potential owner.  However, such features are well known in the art as disclosed by Rogers ([0013, 0032, 0036 and 0039]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Rogers in the system of Ogi in view of the desire to enhance the 
While Ogi in view of Rogers disclose the feature of wherein said resource ownership indicators including extensive access permissions of a particular individual to the resource in said at least one system resource and access permissions of a user to the at least one system resource (Ogi: [0016]; “the access rights include aspects such as R (read permission), W (writepermission), and M (managementpermission). Management permission is permission to handle object management information, such as, for example, a right to access an object”), Ogi in view of Rogers do not explicitly disclose the feature of wherein said resource ownership indicators including extensive user activity by a user in said at least one system resource.  However, Faitelson discloses the feature of utilizing the ACL which is viewed “as a set of pairs, where each pair consists of a group of users and a group of data elements that can be accessed by the user group”; and further discloses that “the organizational structure learned from the recorded user access data is then used to eliminate unnecessary data access permission” ([0084]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Faitelson in the system of Ogi and Rogers in view of the desire to enhance the ownership management system by utilizing the user activity information resulting in improving the efficiency of managing user access rights.

Regarding claims 5 and 31, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said access permissions comprise at least one of: read permissions to at least one file within said folder; write permissions to at least one file 

Regarding claims 6 and 32, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said managing access permissions to said folder is achieved by at least one of manually setting user access permissions to said folder, and configuring automatic rules for setting user access permissions to said folder (Ogi: [0019]). 

Regarding claim 7, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said system resides on a computer server (Ogi: [0026]). 

Regarding claim 8, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said computer server is connected to an enterprise level network (Ogi: fig. 1 as shown below). 

    PNG
    media_image1.png
    1613
    957
    media_image1.png
    Greyscale

Regarding claim 9, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said system includes a database (Ogi: fig. 1). 

Regarding claim 10, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said database comprises access permissions information for at least some of the folders in said network (Ogi: [0018-0019]; fig. 1). 

Regarding claim 11, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said database comprises actual access history information for at least some of the folders in said network (Ogi: fig. 2) and (Faitelson: [0038]; recording the storage access activities in the database).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 3, and the claim is rejected on that basis.  

Regarding claim 12, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said database comprises metadata relating to at least some of the folders in said network (Ogi: fig. 2).  

Regarding claim 13, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said metadata comprises at least one of creation date and size (Ogi: [0015]).

Regarding claim 14, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said database also comprises folder ownership information for all folders in said network (Ogi: figs. 2 and 5). 

Regarding claims 15 and 33, Ogi in view of Rogers and Faitelson disclose the automatic folder ownership assignment system wherein said folder ownership indicators include at least one of actual access to said at least one folder, access permissions to said at least one folder and the identity of a creator of said at least one folder (Ogi: [0015-0016]; fig. 5) and (Faitelson: [0084]). Therefore, the limitations of claims 15 and 33 are rejected in the analysis of claims 11 and 29, and the claims are rejected on that basis.



Regarding claims 27, 29 and 35, Ogi discloses a method for automatic resource ownership assignment, said method comprising at least one server comprising at least one processor and a non-transitory tangible computer-readable medium in which computer program instructions are stored, for:
defining resource ownership indicators for at least one folder ([0015-0016 & 0019]; “ACLs indicating the details of the access rights granted to each user or group.  The access rights include aspects such as R (read permission), W (writepermission), and M (managementpermission).  Management permission is permission to handle object management information, such as, for example, a right to access an object.”);
automatically providing, to at least one user of said at least one folder ([0020-0023]; the account comparator ascertains the matching); and
responsive to predetermined at least partial approval of said at least one recommendation by said at least one individual and approval of said at least one recommendation by said potential presenting candidates who were previously authorized to access the document owned by the user; the user specifying which candidate to assign the access right).
Ogi does not explicitly disclose the feature of utilizing a recommendation to assign ownership of said at least one resource to a potential owner, based on said resource ownership indicators.  However, such features are well known in the art as disclosed by Rogers ([0013, 0032, 0036 and 0039]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Rogers in the system of Ogi in view of the desire to enhance the resource management process by utilizing the automatic ownership assignment scheme resulting in improving the efficiency of the resource accessing system.
While Ogi in view of Rogers disclose the feature of wherein said resource ownership indicators including extensive access permissions of a particular individual to the resource in said at least one system resource and access permissions of a user to the at least one system resource (Ogi: [0016]; “the access rights include aspects such as R (read permission), W (writepermission), and M (managementpermission).  Management permission is permission to handle object management information, such as, for example, a right to access an object”), Ogi in view of Rogers do not explicitly disclose the feature of wherein said folder ownership indicators including extensive user activity by a user in said at least one folder and access permissions of a user to the at least one folder.  However, Faitelson discloses the feature of utilizing the ACL which is viewed “as a set of pairs, where each pair consists of a group of users and a group of data elements that can be accessed by the user group”; and further discloses that .

Response to Arguments
9.	In response to applicant’s arguments regarding claims 1, 3, 17, 27, 29 and 35 that the references fail to show certain features of the applicant’s invention, the arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claim patentably distinguishes them from the references.  Ogi in view of Rogers and Faitelson disclose what has been claimed as explained in the rejection.  It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161